Citation Nr: 0620379	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling, to 
include whether the reduction from 20 percent to 10 percent 
effective from November 1, 2002, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from June 1942 to January 
1964.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the above 
Department of Veterans Affairs (VA), Regional Office (RO), 
which had reduced the evaluation assigned for the veteran's 
service-connected left knee disability from 20 percent to 10 
percent, effective November 1, 2002.  In March 2004, the RO 
issued a rating decision which confirmed and continued the 10 
percent evaluation assigned to the left knee disability.


FINDINGS OF FACT

1.  The 20 percent evaluation assigned to the veteran's left 
knee disorder had been in effect for 6 years and 7 months at 
the time the reduction was made effective.

2.  The reduction in the evaluation was not based upon 
evidence which showed sustained improvement in the veteran's 
left knee disability.

3.  The veteran's left knee disability is manifested by 
limitation of motion due to pain, crepitus, effusion, with X-
ray evidence of severe osteoarthritis, but with no 
instability.


CONCLUSIONS OF LAW

1.  The reduction in the assigned rating for the service-
connected left knee disability from 20 to 10 percent, 
effective November 1, 2002, was not consistent with the 
governing regulations.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.344 (2005).


2.  The criteria for a disability evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 401, 4.2, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Codes (DCs) 5003, 5010, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As to 
the claim for an increased evaluation, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In December 2001 and November 2003 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim for an increased evaluation under the VCAA, and the 
effect of this duty upon his claims.  In addition, the 
veteran was advised, by virtue of a detailed April 2004 
statement of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice as to the increased 
evaluation claim has been given in this case.  Further, the 
claims file reflects that the April 2004 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F3d at 1333.

The Board acknowledges that the veteran was not provided VCAA 
notification concerning the issue of whether the reduction in 
his rating was proper, nor was he sent a statement of the 
case that contained the appropriate laws and regulations.  
However, in light of this decision which restores his 20 
percent evaluation, we find that any such error in that 
regard is harmless in nature.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.

II.  Applicable laws and regulations

For those evaluations which have been in effect for five 
years or more, the RO is to ensure the greatest degree of 
stability of disability evaluations possible.  This means 
that those illnesses or disabilities subject to temporary or 
episodic improvement are not to be reduced on the results of 
any one examination, except in those cases where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  38 C.F.R. 
§ 3.344(a) (2005).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned of the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to the following 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under 38 C.F.R. 4.71a, DC 5010, traumatic arthritis is to be 
rated as degenerative arthritis.  Diagnostic Code 5003 states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  

According to DC 5275, a 10 percent evaluation is warranted 
when there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability.

Under DC 5260, a 0 percent evaluation is warranted for 
flexion limited to 60 degrees; a 10 percent evaluation is 
warranted for flexion limited to 45 degrees; a 20 percent 
evaluation is warranted for flexion limited to 30 degrees; 
and a 30 percent evaluation is warranted for flexion limited 
to 15 degrees.

According to DC 5261, a 0 percent evaluation is warranted for 
extension limited to 5 degrees; a 10 percent evaluation is 
warranted for extension limited to 10 degrees; a 20 percent 
evaluation is warranted for extension limited t 15 degrees; a 
30 percent evaluation is warranted for extension limited to 
20 degrees; a 40 percent evaluation is warranted for 
extension limited to 30 degrees; and a 50 percent evaluation 
is warranted for extension limited to 45 degrees.

Separate ratings are available for limitation of extension 
and limitation of flexion for the same joint.  See VAOPGCPREC 
9-2004.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The relevant evidence of record includes the report of a May 
1996 VA examination of the veteran, which was the basis for 
the award of the 20 percent disability evaluation for his 
left knee.  His chief complaints were swelling, locking, and 
stiffness.  The objective examination found mild effusion and 
a mild limp.  He had crepitus on motion, which was from 0 to 
110 degrees.  There was no instability and no excess laxity 
present.  He was able to squat and rise only with assistance.  
The diagnosis was moderate to severe degenerative joint 
disease (DJD) of the left knee.

Outpatient treatment records show that from the late 1990's 
to 2001, the veteran sought continuing treatment for his left 
knee pain.  On May 11, 2001, he indicated that physical 
therapy had improved his pain.

VA again examined the veteran in February 2002.  He reported 
constant pain in the knee, with some associated swelling.  
The objective examination found no evidence of painful 
motion, edema, effusion, instability, or weakness.  Range of 
motion was from 0 to 90 degrees, with moderate to severe 
functional loss due to pain.  An X-ray showed severe 
osteoarthritis of the patellofemoral and the femopatellar 
tibial joints.  The diagnosis was severe osteoarthritis of 
the left knee with moderate to severe functional limitational 
loss due to pain.

A January 2003 VA examination noted that the veteran was 
retired, although he did state that he worked two days a 
week, noting that his left knee pain made it difficult for 
him to get around.  The objective examination found effusion 
and an antalgic gait.  The left knee was 4 cm larger than the 
right.  He had tenderness in the patellar area and crepitus 
throughout all movements.  Flexion was to 65 degrees with 
complaints of pain.  He could flex to 90 degrees but the pain 
was reported to be intense.  Extension was to 0 degrees.  
There was no instability.  An X-ray showed moderate to severe 
DJD.  The diagnosis was chronic left knee pain, status post 
trauma, moderate to severe DJD, severe functional loss of 
range of motion.

The veteran was afforded another VA examination in January 
2004.  He was tender laterally over the lower portion of the 
left knee; he had lateral effusion as well.  There was no 
heat or warmth.  Initial flexion was to 90 degrees, then to 
80 degrees actively.  Passive flexion was to 90 degrees.  He 
complained of pain at 90 degrees of flexion, which was 
relieved at 20 degrees.  Extension was to -5 degrees.  There 
was no pain on extension.  He had crepitus on all motions, 
with some guarding.  An X-ray showed severe DJD.  The 
diagnosis was arthritis of the left knee and severe decreased 
range of motion of the left knee, secondary mainly to pain 
but also to arthritis.

After a careful review of the evidence of record, the Board 
finds, with resolution of reasonable doubt in favor of the 
veteran, that the reduction in his rating from 20 percent to 
10 percent was not supported by the evidentiary record.  The 
20 percent evaluation was in effect for 6 years and 7 months 
at the time the reduction was made effective in November 
2002.  When an evaluation has been in effect for 5 years or 
more, it may not be reduced on any one examination, unless 
all the evidence of record suggests that sustained 
improvement has been shown.  In the instant case, the VA 
examination in February 2002 did not demonstrate such 
sustained improvement.  In fact, it showed that range of 
motion was less than that shown at the time of the May 1996 
examination which had been used to award the 20 percent 
evaluation.  His pain was intense, and he was described as 
having moderate to severe osteoarthritis.  Therefore, with 
all due respect for the RO's action, we find that this 
examination, standing alone, was insufficient to demonstrate 
sustained improvement.  Therefore, the reduction to 10 
percent based on this examination was contrary to regulation, 
and the 20 percent disability evaluation is thus restored.

The Board also finds, however, that the veteran is not 
entitled to an evaluation in excess of 20 percent for his 
left knee disorder.  He has been awarded a 20 percent 
evaluation based on the severity of his arthritis and its 
obvious effects upon his functional abilities.  In order to 
warrant a 30 percent evaluation under DC 5257, severe 
recurrent subluxation or lateral instability must be present.  
In the instant case, there is no indication that the veteran 
suffers from any subluxation or instability.  There is also 
no indication that he has flexion limited to 15 degrees or 
extension limited to 20 degrees, as is necessary to justify 
30 percent evaluations under DCs 5260 and 5261, respectively.

In fact, the January 2004 VA examination showed -5 degrees of 
extension and 90 degrees of flexion.  The veteran is also not 
entitled to separate ratings for arthritis, because his range 
of motion does not meet at the least the criteria for a 
noncompensable rating under DC 5260 or 5261.  See VAOPGCPREC 
9-98.  There is no evidence to support a finding that he 
suffers from fatigability, lack of endurance, or 
incoordination.  Therefore, the Board finds that the 20 
percent evaluation currently assigned adequately compensates 
the veteran for the degree of functional limitation resulting 
from his pain.  

According to 38 C.F.R. § 3.321(b)(1) (2005), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The veteran is retired, and while he stated that his left 
knee makes it difficult for him to "get around," he was 
still managing to work 2 days a week.  Therefore, no marked 
interference with employment has been demonstrated.  There is 
also no suggestion in the objective record that the veteran 
has been frequently hospitalized for his left knee.  As a 
consequence, the Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of an 
extraschedular evaluation.  


ORDER

Restoration of the 20 percent disability evaluation for the 
service-connected left knee disability is granted, from the 
date of reduction.

An evaluation in excess of 20 percent for the service-
connected left knee disability is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


